        Case 5:19-cv-02072-ODW-SP Document 12 Filed 11/05/19 Page 1 of 5 Page ID #:26
                          Afshin Siman
                   Law Office of Afshin Siman
                    siman @simanlawfirm .com
                 6210 Wilshire Boulevard, Ste. 211
                      Los Angeles, CA 90048
                       Phone: (424)229-9778
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
 Michael Trujillo, et al.,
                                                                             CASE NUMBER
                                                                                                 5: 19-cv-02072-0DW-SP
                                                          Plaintiff(s),
                  v.
 Free Energy Savings Company, LLC d/b/a                                        APPLICATION OF NON-RESIDENT ATTORNEY
 Quality Conservation Services,                                                      TO APPEAR IN A SPECIFIC CASE
                                                        Defendant(s),                       PROHACVICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's CM!ECF System ("Motions and Related Filings
    => Applications/Ex Parte Applications/Motions/Petitions/Requests=> Appear Pro Hac Vice (G -64)"), attach a Proposed Order (using
    Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time offiling (using a credit card).
    The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time offiling will be grounds for
    denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
    United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
    Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I- INFORMATION
 Woodrow, Steven L.
Applicant's Name (Last Name, First Name & Middle Initial)                                          check here iffederal government attorney 0
 Woodrow & Peluso, LLC
Firm/Agency Name
 3900 E. Mexico Ave.                                                      720-213-0675                          303-927-0809
 Suite 300                                                                Telephone Number                      Fax Number
Street Address
 Denver, Colorado 80210                                                                   swoodrow@woodrowpeluso.com
City, State, Zip Code                                                                                E-mail Address

I have been retained to represent the following parties:
 Plaintiff Michael Trujillo                                               00 Plaintiff(s) D Defendant(s) 0     Other:
                                                                                                                        -----------------
                                                                          0 Plaintiff(s) D Defendant(s) 0      Other:
Name(s) of Party(ies) Represented
                                                                                                                        -----------------
List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                  Name o(Court                            Date of Admission          Active Member in Good Standing? (if not, please explain)
 Supreme Court of Illinois                                   11110/2005             Yes
 Supreme Court of Colorado                                    5/1112011             Yes
 US Court of Appeals, Seventh Circuit                         3/28/2011             Yes
       Case 5:19-cv-02072-ODW-SP Document 12 Filed 11/05/19 Page 2 of 5 Page ID #:27
List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):
        Case Number                                     Title o(Action                             Date o[AJ2P.lication      Granted 1.. Denied?
 19-cv-08035                       Richard Nakai v. Charter Communications, Inc.                   9/17/19                  Granted
 19-cv-02874                                     Wigod v. CallFire, Inc .                         4/15/2019                Granted
 19-cv-01133                                 M. Papadopoulos v. ICP, Inc.                         3/14/2019                Granted
 19-cv-01136                         M. Papadopoulos v. Implant Educators, Inc.                   2/15/2019                Granted
 19-cv-01109                       M. Papadopoulos v. First Continuing Education                  2/15/2019                Granted

If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:




Has the applicant previously registered as a CM/ECF user in the Central District of California?            !!] Yes       D    No
If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above?         !!] Yes       D    No


                                                                                                Previous E-mail Used (if applicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM/ECF") System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an
Order granting your Application, you will either be issued a new CM/ECF login and password, or the existing account you identified above
will be associated with your case.



          SECTION II - CERTIFICATION

          I declare under penalty of perjury that:

          (1) All of the above information is true and correct.
          (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
                professional, or other activities in the State of California.
          {3) I am not currently suspended from and have never been disbarred from practice in any court.
          ( 4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
                and the Federal Rules of Evidence.
          (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
               maintains an office in the Central District of California for the practice oflaw, as local counsel pursuant to Local
               Rule 83 -2.1.3.4.

            Dated November 5, 2019                                      Steven L. Woodrow
         Case 5:19-cv-02072-ODW-SP Document 12 Filed 11/05/19 Page 3 of 5 Page ID #:28
SECTION III- DESIGNATION OF LOCAL COUNSEL
 Siman, Afshin
Designee 's Nam e (Last Name, First Name & Middle Initial)
 Law Office of Afshin Siman
Firm/Agency Name
 6210 Wilshire Boulevard                                           424-229-9778
 Suite 211                                                         Telephone Number                     Fax Number
Street Address                                                     siman@simanlawfirm.com
 Los Angeles, CA 90048                                             E-mail Address
City, State, Zip Code                                              309956
                                                                   Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice oflaw.

             Dated       ~   1/ l J f
                               S                                   _A_f_sh_in_S_i_m_an
                                                                                     - - - ---... : : : : - - - - - -




SECTION IV- SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)


 Admissions (Cont.)
 - U.S . Court of Appeals, Ninth Circuit - 9/19/2012 - active and in good standing
 - U.S. District for the N.D. of Illinois - 1/12/2006 - active and in good standing
 - U.S . District for the E.D. of Michigan - 6/30/2010 - active and in good standing
 - U.S. District of Colorado - 917/2011 - active and in good standing
 - U.S. District for the W.D. of Michigan - 4/8/2013 - active and in good standing
 - U.S. District for the W.D. of Wisconsin - 6/15/2016 - active and in good standing
 - U.S . District of New Mexico - 6/20/2016 - active and in good standing
 - U.S. District for the S.D . of Illinois - 3/21/2019 - active and in good standing

 Admitted Pro Hac Vice (cont.)
 - 19-cv-00098 - Benitez v. Powerline Funding, LLC - 1/2112019 - Granted
 - 18-cv-01753 - Herrera v. Soothe, Inc. - 10/112018 - Granted
 - 18-cv-03893 - Munoz v. 7-Eleven, Inc.- 5/15/2018 - Granted
 - 18-cv-03886 - Imamura v. Eaton Corporation - 5/15/2018 - Granted
 - 17-cv-03843 - Hulsey v. Peddle, LLC -5/31/2017- Granted
 - 16-cv-02331 - Ambrezewicz v. Leadpoint, Inc. - 11/17/2016 - Granted
Case 5:19-cv-02072-ODW-SP Document 12 Filed 11/05/19 Page 4 of 5 Page ID #:29




                    STATE OF COLORADO, ss:


                            /,    Chervl Stevens                                 Clerk of the Supreme Court of the State of

                    Colorado, do hereby certify thai


                                               Stevett L. Woodrow
                    has been duly licensed and admiiied to practice as an


                             cATTORNEY AND CouNsELOR AT ,(Aw

                   within this Stale; and that his / her name appears upon the Roll of A llorneys
                                                                                                                    1
                   and Counselors al Law in my office of date the - - - - - - =11"'--"                                  _ _ __


                   day oj__=
                           M a::.t.o_
                                    r _ _ _ _ _ A. D.                                        2011    and thai at the date hereof

                   thesaid _____~S~te~v~e~n~L=·~~~o~o=d~ro~w
                                                           ~~----------------------
                   is in good standing at this Bar.


                                                   IN WITNESS WHEREOF, I ha11t hereunto subsr:ribtd my name and
                                                   affixed the Seal of said Supreme Court, at Den""· in said Stale, this

                                                           i"                      day of-      November                A . o._l!!_19

                                                                                                Cheryl Stevens




   ··--·--·-··--·-·--······--..-·-·-..--·-·-....   ___ __
                                                       ... __ ,   .. ___ ..   ___....   ·-----· ..---··----·-·-- ..--·-··-·----------·---
Case 5:19-cv-02072-ODW-SP Document 12 Filed 11/05/19 Page 5 of 5 Page ID #:30




                        Certificate of Admission
                         To the Bar of Illinois
      I, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that



                                     Steven Lezell Woodrow

                                                                                          f

      has been duly licensed and admitted to practice as an Attorney and Counselor at
      Law within this State; has duly taken the required oath to support the
      CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
      also the oath of office prescribed by law, that said name was entered upon the Roll
      of Attorneys and Counselors in my office on 11/10/2005 and is in good standing, so
      far as the records of this office disclose.




                                               IN WITNESS WHEREOF, I have hereunto
                                                     subscribed my name and affixed the
                                                     seal of said Court, this 4th day of
                                                     November, 2019.




                                                                                         Clerk,
                                                          Supreme Court of the State of Illinois .




                                                 :   •.




                                              · ..   ·
